UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2009  September 30, 2010 Item 1: Reports to Shareholders Vanguard PRIMECAP Fund Annual Report September 30, 2010 > Vanguard PRIMECAP Fund posted a solid return of about 10% for the 2010 fiscal year, just ahead of the return of the benchmark Standard & Poors 500 Index but behind the average return of peer funds. > The funds industrial and consumer discretionary holdings were standout performers, but information technology and health carethe funds two largest sectorswere relative disappointments. > The fund retained its significant performance lead over its comparative standards for the decade ended September 30, 2010. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Funds After-Tax Returns. 27 About Your Funds Expenses. 28 Trustees Approve Advisory Agreement. 30 Glossary. 31 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended September 30, 2010 Total Returns Vanguard PRIMECAP Fund Investor Shares 10.36% Admiral Shares 10.46 S&P 500 Index 10.16 Multi-Cap Growth Funds Average 12.25 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Funds Performance at a Glance September 30, 2009, Through September 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard PRIMECAP Fund Investor Shares $55.10 $60.36 $0.447 $0.000 Admiral Shares 57.20 62.65 0.530 0.000 1 Chairmans Letter Dear Shareholder, The 12%-plus gains notched by Vanguard PRIMECAP Fund, and the broad U.S. stock market, during the first half of the fiscal year gave way to modest losses in the second half. For the 12 months ended September 30, 2010, the fund returned 10.36% for Investor Shares (10.46% for Admiral Shares)still ahead of the return of the benchmark Standard & Poors 500 Index but almost 2 percentage points behind the average return of multi-capitalization growth funds. There are several distinctive aspects to the investment strategy of the funds advisor, PRIMECAP Management Company, that can cause the funds results to be out of step with those of its benchmark or peers. Perhaps most notable are outsized investments in information technology and health care and a patient, low-turnover stylefeatures that have rewarded the funds shareholders over time. In the 2010 fiscal year, some disappointing stocks in these two key sectors held back results, but industrial and consumer discretionary holdings outperformed. If you hold shares in a taxable account, you may wish to review the table and discussion on after-tax returns for the fiscal year, based on the highest tax bracket, later in this report. Also, please note that on October 6, after the close of the period, Vanguard broadened the availability of our lower-cost Admiral Shares. We reduced the Admiral minimums on most of our actively 2 managed funds to $50,000 from $100,000, as part of our ongoing efforts to lower the cost of investing for our clients. An upbeat end t o a worrisome 12 months Although global stock markets traced a ragged trajectory, they ultimately gained ground for the 12 months ended September 30. Europes sovereign debt crisis and a dispiriting lack of vigor in the U.S. economy weighed on stock prices through the spring and summer. In September, however, investor sentiment perked up, buoyed by continued signs of strength in corporate financial statements. The broad U.S. stock market rallied to close the 12-month period with a return of more than 11%. Small-capitalization stocks finished a few steps ahead of their large-cap counterparts. International stock markets were a mixed bag: middling returns in Europe, stagnation in the Pacific regions developed markets, and a return of more than 20% from emerging markets. The combined result, as measured by the MSCI All Country World Index ex USA, was a 12-month return of 8%. Bond prices rallied, driving yields to surprising lows Bonds produced strong 12-month returns, a gratifying performance that nevertheless raises questions about the prospects for total returns in a fixed income market where yields hover near all-time lows. At the start of the period, the 10-year U.S. Treasury note yielded 3.31%; at the end of the period, the figure was 2.51% as investors bid up bond prices. As yields move lower, of course, the scope for Market Barometer Average Annual Total Returns Periods Ended September 30, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 10.75% -6.79% 0.86% Russell 2000 Index (Small-caps) 13.35 -4.29 1.60 Dow Jones U.S. Total Stock Market Index 11.51 -6.12 1.37 MSCI All Country World Index ex USA (International) 8.00 -6.98 4.72 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.16% 7.42% 6.20% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.81 6.04 5.13 Citigroup Three-Month U.S. Treasury Bill Index 0.12 1.01 2.47 CPI Consumer Price Index 1.14% 1.57% 1.90% 3 continued declinesand the attendant rise in pricesdiminishes. Corporate bonds performed best for the 12 months. Municipal bonds delivered solid, but more modest, returns. As has been the case for almost two years now, the yields of money market securities remained near 0%, a consequence of the Federal Reserve Boards efforts to stimulate the economy by keeping a tight lid on borrowing costs. Consistent themes produced some inconsistent results The key investment themes that have framed the advisors strategy in recent years have remained unchanged: strong conviction in the exceptional long-term growth prospects for technology and health care stocks and wariness about the financial sector. Even though the fund performed well this year, some of the holdings selected to capitalize on those themes were unable to do so. As a result, although information technology and health care stocks represented more than half of the portfolios market value, on average, they generally took a back seat as smaller sectors drove fund performance. Industrial and consumer discretionary stocks benefited from a U.S. economy that was slowly on the mend. Together, these two sectors represented only about one-quarter of the funds market value, on average, but with gains of more than 25% each they accounted for well over half of the funds total return for the year. Among the best industrial contributors were air Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average PRIMECAP Fund 0.49% 0.37% 1.40% The fund expense ratios shown are from the prospectus dated January 26, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2010, the funds expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Multi-Cap Growth Funds. 4 freight and logistics companiesincluding top-ten holding FedExas well as heavy machinery makers and Southwest Airlines. Rising consumer confidence lifted a broad cross section of companies, including top-ten holding DIRECTV. The funds IT holdings generated mixed results, netting a high single-digit return for the fiscal year. The fortunes of software companies diverged notably. Top-ten holdings Oracle and Intuit, boosted by strong double-digit gains, each added about a percentage point to the funds total return, but Adobe Systems and Microsoft lost ground. In health care, the fund earned an anemic return of less than 1% for reasons that seemed to have little to do with the eventual passage of health care reform legislation. Pharmaceutical giants Eli Lilly and Novartis, both top-ten holdings, notched double-digit gains while Roche Holding finished in the red. A similar dichotomy existed among biotech holdings: Amgen, the funds largest holding, lost ground while Biogen Idec advanced. The apparent similarity between the funds return and that of the S&P 500 Index benchmark masked several substantial variations. While the indexs financial stocks declined, for example, the funds small stake in insurance companies delivered solid gains. Potash Corp. of Saskatchewana fertilizer maker, and takeover target, that is not included in the all-U.S. benchmarkwas another big plus Total Returns Ten Years Ended September 30, 2010 Average Annual Return PRIMECAP Fund Investor Shares 2.20% S&P 500 Index -0.43 Multi-Cap Growth Funds Average -3.76 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 for the fund. Nevertheless, these advantages were almost offset by weakness among the funds IT and health care holdings. For more on the advisors strategy and outlook, please see the Advisors Report following this letter. Ten-year performance remained out in front For more than a quarter-century, share- holders have been well served by the advisors research-intensive, bottom-up approach to seeking reasonably priced companies that appear to have superior growth prospects. When PRIMECAP identifies such companies, it often invests wholeheartedly. For example, as of September 30, the funds ten largest holdings represented more than one- third of the portfolios assets, a level consistent with recent years but one that can magnify the impact of ups and downs in those holdings. The decade ended September 30, 2010, was a challenging one that included two bear marketsthe first characterized by the bursting of the technology bubble, and the second associated with the Great Recession. In this environment, the funds modest average annual return of about 2% placed it squarely ahead of the losses sustained by its comparative standards. And relatively low costs have helped shareholders keep more of the funds returns. A patient approach can reap rewards The up-and-down path of the U.S. stock market over the past 12 months was not unlike historical patterns of market returns from year to year. Also, over time, growth and value stocks have often traded places in the performance rankings, as have large- and small-cap stocks. Because we cant predict such twists and turns, it helps to diversify your holdings among and within stocks, bonds, and money market funds, in proportions that are consistent with your risk tolerance and time horizon. Vanguard PRIMECAP Fund can play an important role in such a balanced portfolio. The advisors patient and disciplined approachmore like the proverbial tortoise than the harecan help you stay the course and reach your investment goals. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 11, 2010 6 Advisors Report For the fiscal year ended September 30, 2010, Vanguard PRIMECAP Fund returned 10.36% for Investor Shares and 10.46% for Admiral Shares, slightly outpacing the 10.16% return of the unmanaged Standard & Poors 500 Index benchmark but trailing the 12.25% average return of multi-capitalization growth fund competitors. The funds holdings in industrial and consumer discretionary stocks were the most significant contributors to returns over the past fiscal year, while holdings in information technology and health care, the funds two largest sectors, detracted from the years results. Investment environment In a year characterized by considerable volatility in equity markets, the S&P 500 managed to gain slightly over 10%, largely on the strength of a rally in September 2010. Taking a longer perspective, the S&P 500 ended the fiscal year approximately 70% higher than its March 2009 low, but remains more than 25% below the peak levels reached in October 2007. The National Bureau of Economic Research recently determined that the recession, which began in late 2007, officially ended in June 2009. However, growth in the U.S. economy continues to be modest, unemployment hovers near 10%, and housing markets remain weak. Uncertainty regarding the future course of tax rates, regulatory reforms, monetary and fiscal policies, and the overall fragility of the economic recovery cloud the investment outlook. Although stock prices have risen dramatically over the past 18 months, valuations appear attractive, especially given the low interest rate environment. Corporate earnings have also improved as business activity has rebounded, allowing many companies to improve their balance sheets during this period. We have found compelling purchase opportunities over the past year in companies with strong growth prospects, solid balance sheets, and attractive valuations. Management of the fund Our investment philosophy and process have not changed. We rely on funda mental, in-depth research to find companies whose revenue and earnings will, in our opinion, grow more rapidly over a three-to-five-year horizon than current valuations might suggest. In doing so, we focus on assessing the fundamental value of a company relative to the market price of its stock. This bottom-up, stock-by-stock investment strategy has led us to build and maintain significant investments in technology and health care companies that we believe offer superior appreciation potential. The following discussion focuses on these two sectors, which on average represented more than half of the funds market value (but less than one-third of the benchmarks) during the fiscal year. Technology The funds information technology holdings, representing almost one-third of the funds market value, returned about 7 8% in the fiscal year but lagged the approximately 11% return of the technology sector in the S&P 500. While the past 12 months have been a challenging period for some of the funds holdings, we believe that technology remains an attractive investment area for several reasons. First, internet usage continues to grow, driven by social networking, e-commerce, and the emergence of new devices such as smartphones and tablet computers. Second, demand for semiconductors, computer hardware, and storage remains robust as consumers and enterprises generate ever greater amounts of data, photos, and videos. Third, emerging middle-class consumers in developing economies represent a vast new audience for technology products and services. Finally, technology companies have strong balance sheets with cash at record levels and reasonable stock valuations. Adobe Systems and NVIDIA were two notable detractors from the funds performance. Adobes stock suffered from concerns regarding the future of its Flash technology. However, the technology remains popular and is used on 85 of the top 100 websites. Adobe remains well-positioned to benefit from the growth of the internet. Its Photoshop and Dreamweaver software products are the industry standards for the manipulation of images and the creation of websites, respectively. It is also the leading provider of document management software with its nearly ubiquitous PDF format. NVIDIA declined following the disappointing launch of its Tegra smartphone chip. Looking ahead, Fermi chips for discrete graphics, Tesla for supercomputing, and Tegra 2 for mobile internet devices are all promising new products. On a positive note, Oracle and Intuit, both top-ten holdings, were significant contributors to the funds results, posting gains of 30% and more than 50%, respectively. In January, Oracle completed its acquisition of Sun Microsystems (whose products include computer servers and storage), giving the combined company an expanded presence in enterprise data centers. The company paid its first dividend in 2009; we believe it is reasonable to expect the company to increase dividends over time, given its strong cash generation and considerable cash reserves. Intuit successfully raised prices for both its TurboTax consumer and QuickBooks small-business software products. The company is also expanding into medical-payments processing and online banking software. Overall, we remain optimistic about the funds overweight position in the technology sector. These well-capitalized companies are highly profitable and continue to invest in innovation that should drive future growth and profitability as they expand into new markets for their products and services. Health care The funds health care stocks returned less than 1% for the fiscal year, lagging the S&P 500 health care sector, which in turn 8 lagged the overall S&P 500. The sector has been challenged with unfavorable news this year. The Patient Protection and Affordable Care Act passed in March will lead to various forms of pricing pressure for the sector. The weak economy and high unemployment have emboldened employers to require more of their employees in terms of co-pays and sharing premiums for health care plans, thereby reducing demand for some health care products. European austerity measures have also hurt health care companies selling products in that region. Despite these negatives, we remain optimistic about our health care holdings, which are concentrated in the biotech-nology, pharmaceutical, and medical device industries. The funds largest holding is Amgen. This biotechnology company recently received Food and Drug Administration (FDA) approval to market Prolia for the treatment of osteoporosis in post-menopausal women. Prolia is also awaiting an FDA decision on its use in treating skeletal-related events and may be considered for a third indicationto prevent bone metastases in cases of prostate cancer. We dont believe Amgens below-market valuation reflects the potential of Prolia and other Amgen pipeline drugs to meet the tremendous demand from patients. Pharmaceuticals makers Novartis and Eli Lilly, two of the funds largest holdings, showed double-digit gains for the year. Novartis has one of the most productive research and development platforms in the industry, with more products approved by the FDA than any other pharmaceutical company over the last decade. Novartis has also broadened its portfolio into areas with strong growth prospects, such as personal care products, vaccines, and eye carethe last of these through its purchase of Alcon. Eli Lilly has not been as successful as Novartis in developing and launching new drugs. Its recent launch of the blood thinner Effient has been disappointing. Concerns over patent expirations, especially for blockbusters Zyprexa and Cymbalta, weigh on the stock. Our thesis for Eli Lilly remains pinned on its low valuation and commitment to research and development; it has 30 products in late-stage clinical trials (phase two or three) or under regulatory review. Both Novartis and Eli Lilly are increasingly investing in biologic therapies, which should provide longer exclusivity periods than easy-to-copy, small-molecule therapies. We remain optimistic that the funds overweight position in this sector will help results going forward. The pricing concerns raised by the recently passed health care legislation should be offset, in part, by the 30 million currently uninsured who will gain coverage as a result. We believe that pharmaceutical and medical device products currently in development will represent a far more efficient way, both in terms of cost and efficacy, to treat diseases like Alzheimers, diabetes, and cancer than the alternatives available today. Within the United States, baby boomers, the first of whom turn 65 next year, will provide two decades of increased 9 demand for health care products. Outside the United States, there is an even larger opportunity in the emerging markets, where people want better health care products as a critical component of a higher standard of living. Other sector highlights As a group, industrial and consumer discretionary stocks were the years best sectors in both the fund and the S&P 500. Stock selection and the funds slightly overweight positions helped its relative results. FedEx, Caterpillar, and Southwest Airlines were strong contributors; we believe that Southwests recently announced plan to acquire AirTran will prove to be a good strategic decision. Among consumer discretionary companies, some of the biggest contributors to results were DIRECTV, Amazon.com, and TJX Cos. Given our long-standing concerns about leverage and lack of transparency in the banking sector, we generally remain negatively disposed toward financial stocks. The fund has only a modest stake in the sector, primarily in insurance companies, but its holdings fared well, in contrast to the financial sectors decline in the S&P 500. In the materials sector, the funds holdings had mixed results. Monsanto struggled because of reports that its latest generation of seeds failed to produce expected yield gains. Conversely, Potash Corp. of Saskatchewan added more than a full percentage point to the funds return. In our view, the outlook for both Monsanto and Potash Corp. of Saskatchewan is very promising. Outlook Looking ahead to the 2011 fiscal year and beyond, we view the prospects for equity returns relative to most other asset classes as encouraging. With the earnings yield (a measure of valuation) on stocks approaching 8% versus less than 3% for a 10-year Treasury bond and less than 1% for a money market fund, we believe that stocks have significant potential for appreciation and that valuations are attractive. However, while we are on balance optimistic, our outlook is tempered by several macro-level concerns. We are concerned that the current fiscal and monetary policies in the United States may ultimately lead to a rise in inflation and a weaker U.S. dollarwhich recently touched a 15-year low against the Japanese yen and has weakened against the euro. Increased regulations and other government intervention into the private sector are even more troubling, as they distort economic incentives. We believe that market forces result in a more efficient allocation of resources than government programs. Longer-term, the recent problems in Greece and other European countries demonstrate the challenge of sustaining fiscal policies that increase government spending more rapidly than the growth rate of the broader economy. The United States faces a similar challenge not only at the 10 federal level but also at the state and local government levelswhere spending needs and future obligations are increasing faster than tax revenues. Despite these concerns, we hold a generally positive outlook for U.S. equities. In addition to attractive valuations, we would highlight three factors. First, many U.S. corporations today generate a meaningful and increasing portion of their revenues and earnings from outside the United States. The opportunities for growth globally, particularly in developing economies, will result in many corporations increasing earnings more rapidly than the rate of economic growth in the United States. Second, we believe the pace of innovation in U.S. companies continues to accelerate. We expect that the substantial investments in research and development, particularly by health care and technology companies, will lead to new and unforeseen growth opportunities that are not reflected in current expectations. Finally, the balance sheets of corporate America are as strong and liquid as they have ever been. This will afford companies great financial flexibility during challenging economic times. PRIMECAP Management Company October 20, 2010 11 PRIMECAP Fund Fund Profile As of September 30, 2010 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VPMCX VPMAX Expense Ratio 1 0.49% 0.37% 30-Day SEC Yield 0.72% 0.76% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 112 500 3,920 Median Market Cap $35.1B $42.1B $27.3B Price/Earnings Ratio 16.5x 15.9x 17.1x Price/Book Ratio 2.7x 2.1x 2.1x Return on Equity 20.5% 20.5% 19.1% Earnings Growth Rate 9.8% 6.2% 6.4% Dividend Yield 1.4% 2.0% 1.8% Foreign Holdings 13.8% 0.0% 0.0% Turnover Rate 5%   Short-Term Reserves 1.6%   Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 12.8% 10.4% 11.7% Consumer Staples 1.1 11.3 10.1 Energy 7.6 10.9 9.7 Financials 3.9 15.7 16.6 Health Care 21.7 11.7 11.2 Industrials 15.2 10.8 11.1 Information Technology 30.4 18.8 19.0 Materials 7.0 3.5 4.2 Telecommunication Services 0.2 3.2 2.9 Utilities 0.1 3.7 3.5 Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 0.95 0.96 Beta 0.98 0.95 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Amgen Inc. Biotechnology 4.5% FedEx Corp. Air Freight & Logistics 4.0 Eli Lilly & Co. Pharmaceuticals 3.7 Potash Corp. of Fertilizers & Saskatchewan Inc. Agricultural Chemicals 3.6 Novartis AG ADR Pharmaceuticals 3.5 Oracle Corp. Systems Software 3.5 Google Inc. Class A Internet Software & Services 3.4 DIRECTV Class A Cable & Satellite 3.3 Texas Instruments Inc. Semiconductors 3.2 Intuit Inc. Application Software 2.7 Top Ten 35.4% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2010, the expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. 12 PRIMECAP Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2000, Through September 30, 2010 Initial Investment of $25,000 Average Annual Total Returns Periods Ended September 30, 2010 Final Value One Five Ten of a $25,000 Year Years Years Investment PRIMECAP Fund Investor Shares 10.36% 3.81% 2.20% $31,086 Dow Jones U.S. Total Stock Market Index 11.51 1.37 0.41 26,053 S&P 500 Index 10.16 0.64 -0.43 23,942 Multi-Cap Growth Funds Average 12.25 1.06 -3.76 17,046 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Since Final Value One Five Inception of a $50,000 Year Years (11/12/2001) Investment PRIMECAP Fund Admiral Shares 10.46% 3.93% 6.01% $83,936 Dow Jones U.S. Total Stock Market Index 11.51 1.37 3.53 68,032 S&P 500 Index 10.16 0.64 2.20 60,647 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. See Financial Highlights for dividend and capital gains information. 13 PRIMECAP Fund Fiscal-Year Total Returns (%): September 30, 2000, Through September 30, 2010 Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. 14 PRI
